UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MEGAN ROGERS,

                          Plaintiff,                    5:21-cv-176
                                                        (GLS/TWD)
                   v.

PFIZER et al.,

                          Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
Megan Rogers
Pro Se
229 Duane Street
Syracuse, NY 13207

Gary L. Sharpe
Senior District Judge

                                       ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Thérèse Wiley Dancks,

duly filed June 9, 2021. (Dkt. No. 14.) Following fourteen days from the

service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      Plaintiff pro se Megan Rogers filed a document in response to the R&R.

(Dkt. No. 15.) But that document, much like the amended complaint, is not

cogent, and it makes no specific objection to the R&R. The court has
reviewed the R&R for clear error, see Almonte v. N.Y. State Div. of Parole,

No. Civ. 904CV484, 2006 WL 149049, at *5-6 (N.D.N.Y. Jan. 18, 2006), and

finds none. Accordingly, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 14) is

ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s amended complaint (Dkt. No. 13) is

DISMISSED; and it is further

      ORDERED that the clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.



July 14, 2021
Albany, New York




                                        2
